        Case 20-14441-elf      Doc 13 Filed 12/29/20 Entered 12/29/20 18:20:51               Desc Main
                                       Document Page 1 of 1
                                UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF PENNSYLVANIA

       DARIEN J SIMMONS                             Chapter 13



                              Debtor                Bankruptcy No. 20-14441-ELF

                               OBJECTION OF CHAPTER 13 TRUSTEE
                             TO CONFIRMATION OF PLAN OF DEBTOR(S)

       AND NOW comes, WILLIAM C. MILLER, ESQUIRE, chapter 13 standing trustee, to object to
confirmation of the chapter 13 plan of debtor(s), because it fails to comply with 11 U.S.C. Sections 1322
and/or 1325 of the Bankruptcy Code, and/or debtor(s) has/have failed to provide information,
evidence, or corrections to the petition, schedules, statements or other documents filed by debtor(s) to
enable the standing trustee to evaluate the Plan for confirmation, as follows:

The Plan fails to provide that all of the projected disposable income of debtor(s), who has/have current monthly
income which is above median, will be applied to make payments to unsecured creditors under the Plan, in
violation of 11 U.S.C.Section 1325 (b)(3).

       WHEREFORE, the standing trustee requests that the Court enter an order in the form annexed hereto
denying confirmation of the Plan.


                                                    Respectfully submitted,

                                                      /s/ William C. Miller
                                                    William C. Miller, Esquire
                                                    Chapter 13 Standing Trustee
